Wright, J.
The main point made by appellants, as we understand the brief argument submitted, relates to the sufficiency of the petition to entitle them to the relief claimed.
Swamp lands : o??™uPb™te°n sion to vote. The question of devoting these lands to the purpose named seems to have been submitted to a vote of the people of the county of Tama. At this election, a large majority voted in favor of pr0p0Se(j appropriation; and the requisite orders, resolutions and entries were duly made of record. Indeed, except in the particular herein after named, no exception was or is now taken to said submission and proceedings.
The objection taken is, that no contract was made, and hence none submitted to the people for their approval or ratification as contemplated by sections 987 and 988 of the ".Revision. In our opinion, this was not necessary. Taking section 986, in connection with the amendment thereof (acts of 1862, ch. 77, p. 78), it was competent to devote' these lands, or their proceeds, to the making of railroads through said county. It is proper to remark, that there is no pretense, that the road was not being built; nor, that the enterprise was not in fact prosecuted as contemplated by the vote. That this is the correct view of the statute, is shown by the case of Barrett v. Brooks (21 Iowa, 144), where the subject is fully discussed.
Affirmed.